WATERMAN, Circuit Judge
(concurring and dissenting).
I concur in remanding this case for trial on the merits, but as it appears to me that the majority opinion may be read as a prejudgment that a permanent injunction should not issue after that trial, I cannot join in my colleagues’ opinion. Further, I would affirm the grant by the district judge of the preliminary injunction and would leave it in force pending determination below of the merits of plaintiffs’ claim for relief. Inasmuch as *328the plaintiffs have agfeed to pay full union wages to their sidemen, any weighing of possible harms to the parties pending trial of this action seems to indicate that the plaintiffs stand to suffer vastly more if we direct that the preliminary injunction be vacated than the union will .suffer if the injunction remains in force pendente lite.